DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 05/27/2022 is acknowledged.
Claims 3 and 10-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein are withdrawn.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 

Applicant has argued the skilled person would not have been motivated to combine Izaki’s teaching of adjusting the pH of the reaction mixture with the reactions in Berninger and Barreiro merely because the references appear to share the same reactant of polyamino acid. 
Applicant has argued that first the reactants in the references are different since Izaki teaches reactions of protein with polyamino acid while Berninger and Barreiro are reactions of hyaluronic acid with polyamino acid. Applicant has argued that for this reason, the skilled artisan would not been motivated to apply the experimental steps of Izaki’s protein reaction in the reactions of Berninger and Barreiro involving hyaluronic acid. 
This argument is unpersuasive. 
Izaki was cited for teaching the step of optimizing the pH in a particle formation method based on electrostatic interactions according to the nature of the charged species in solution (Izaki, e.g., 0139-0148). Since proteins/polyaminoacids have both basic and acidic moieties, Izaki teaches optimizing the pH of the buffer corresponding to the isoelectric point of the protein/polyaminoacid. This corresponds to the claimed limitation of decreasing the pH of the mixed solution to a pH value corresponding to the peptide. Since Izaki teaches the pH of the buffer may be modified to a value ranging from 3 to 10.5 after mixing the cationic polyelectrolyte and the anionic polyelectrolyte, the skilled artisan would have had a reasonable expectation of successfully decreasing the pH to a value within the claimed range to ensure the pH of the mixing solution is far enough from the isoelectric point that the peptide/polyaminoacid is sufficiently charged to facilitate solubility, electrostatic interaction, and complexation.
The pH of the reaction solution does not only affect the polyamino acid present in the mixing solution since the hyaluronic acid and the polyamino acid of Berninger and Barreiro are in the same solution, and since hyaluronic acid is also capable of exhibiting charge because of the labile protons present on hyaluronan. Izaki identifies the pH of the mixing solution as a parameter the skilled artisan would optimize to improve the solubility and concentration of the protein polyamino acid polyelectrolyte for particle formation (Izaki, e.g., 0076-0077). Since the reactants are in the same solution, one skilled in the art would have understood that any modification of the pH of the mixing solution would affect both solvated species present in the solution. That is, since both species are present in the mixing solution, decreasing the pH of the mixing solution, e.g., by adding an acidic aqueous solution will decrease the pH corresponding to any charged species in the solution, e.g., hyaluronic acid and polyaminoacid/protein/peptide species present in the solution. 

Applicant has argued that second, the purpose of the reactions, and thus the purpose of the reaction conditions in the references, are different. Applicant has argued Berninger and Barreiro form nanoparticles, while Izaki is directed to methods of forming a protein suspension for the purpose concentrating the protein according to paragraphs 0003-0005 of us 20160206752. Applicant has argued a skilled person would understand that the reaction in the references have distinct nature and purposes and would have no reason to apply the experimental conditions of one reaction to the other simply because polyaminoacid is a common reactant. 
This argument is unpersuasive. 
It is acknowledged that Izaki desires preparations for proteins which can be concentration without protein aggregation, i.e., stabilization (Izaki, e.g., 0003-0005). However, the solution for this objective is the preparation of complexes comprising a protein and a polyaminoacid in the form of a suspension (Izaki, e.g., 0059), the protein is stable in the complex (Izaki, e.g., 0078). The complex is particulate in nature since Izaki teaches the complexes form a suspension (Izaki, e.g., 0059), and reports that the complex can be dissolved by adding a low concentration electrolyte to the complex containing aqueous suspension (Izaki, e.g., 0060). The particulate complexes of Izaki, like the nanoparticles of Berninger or Barreiro, are based on oppositely charged species which complex through electrostatic interaction (Izaki, e.g., 0140) with, e.g., a protein having a negative charge and a positively charged polyamino acid (Izaki, e.g., 0015). The species may be positively or negatively charged so long as the charges are opposite. Contrast Izaki, e.g., 0014 with Izaki, e.g., 0015). Izaki recognizes the pH of the solution in which the particulate complex is formed was a parameter for optimizing electrostatic complex formation and stability.

Applicant has argued that even assuming the steps in the references can be properly combined the references do not teach the method of amended claim 3 where the pH is decreased to different ranges depending on the peptide (a water-soluble collagen, oligopeptide-20, or polylysine). Applicant has argued Izaki teaches the pH range is chosen such that the difference between the buffer pH and the isoelectric point of the protein reactant is 0.5 to 4. Applicant has argued the combination of references would teach adjusting the pH according to the isoelectric point of hyaluronic acid in accordance with Izaki, as hyaluronic acid is the anionic component that corresponds to the protein in Izaki. Applicant has argued amended claim 3 recites “decreasing the pH of the mixed solution to a pH value corresponding to the peptide,” where the peptide is the cationic component of in the mixed solution. Applicant has argued Izaki does not teach adjusting the pH to different ranges according to different cationic components, let alone any “pH value corresponding to the peptide.” Applicant has argued the combined references do not teach the step of decreasing the pH of the mixed solution to a pH value corresponding to the peptide as recited in claim 3 as amended. 
This argument is unpersuasive. 
With respect to the step of decreasing the pH depending on the peptide: it is noted that Izaki teaches the step of adjusting the pH of the mixed solution where the pH may be adjusted to between 3-10.5 (Izaki, e.g., 0138) corresponding the isoelectric point of the protein. Each of the claimed ranges overlaps with this range in Izaki. 
In response to Applicant’s argument that Izaki does not teach decreasing the pH of the mixed solution corresponding to the peptide: it is noted that “corresponding to the peptide” as claimed only refers to the conditional statements in claim 3, i.e., “when the peptide is…” in lines 12-18. That is, the adjusted pH range corresponds to the different peptides recited in claim 3, i.e., when the peptide is the water-soluble collagen, decreasing the pH of the mixed solution to 3 or less. Since each of the pH ranges in lines 12-18 overlap with the pH range of from 3 to 10.5 suggested by Izaki, the references teach adjusting the pH within the claimed ranges corresponding to each of the claimed peptides. 
In response to Applicant’s argument that one skilled in the art applying the teachings of Izaki to either Berninger or Barreiro would have modified the pH according to the isoelectric point of hyaluronic acid in accordance with Izaki, as hyaluronic acid is the anionic component that corresponds to the protein in Izaki: it is noted that Izaki teaches the anionic component may be either the polyaminoacid or the protein (Izaki, e.g., 0014-0015). Further, the claimed invention requires adjusting the pH range to within at least one of three ranges, i.e., 3 or less, 3.5 or less, or 4.2 or less. Each of these ranges overlap with the range suggested in Izaki. 

Applicant has argued that based on the teaching of the proposed combination of Izaki and Kayitmazer, i.e., adjusting pH within 0.5 to 4.0 of the isoelectric point of hyaluronic acid, even assuming a skilled person is to adjust pH within 0.5 to 4.0 of the isoelectric point of the peptides (water soluble collagen, oligopeptide-20, or polylysine), the resulting pH ranges would not be those recited in claim 3. Applicant has argued, for example, as a cationic component, the water-soluble collagen would have an isoelectric point above 7, and therefore adjusting pH within 0.5-40 will not result in a pH of 3 or less. Applicant has argued polylysine has an isoelectric point of above 9.0, adjusting pH within 0.5-4.0 will not result in a pH of 4.2 or less. 
This argument is unpersuasive. 
It is unclear what basis Applicant has for arguing water soluble collagen has an isoelectric point above 7. For hydrolyzed collagen (water-soluble collagen) has an isoelectric point of about pH 4.8-3.68 depending on the degree of hydrolysis. See Leon-Lopez, Int J Mol Sci, 20, 2019, pg.4/7, section 2.4. Kayitmazer does not list an isoelectric point for hyaluronic acid but notes the pKa of hyaluronic acid is around 2.9 depending on the molecular weight of hyaluronic acid. Since the isoelectric point is the pH at which the molecule has a net charge of zero, it follows that Izaki teaches the pH of the solution must be less than or more than the pI of the molecule in question so that the net charge of the protein is positive or negative to achieve an electrostatic interaction with the oppositely charged species sufficient to form a complex. An analogous teaching is found in Kayitmazer, wherein it is stated that the pH and ionic strength of the medium are important factors effecting degrees of ionization, and therefore, the complexation and phase separation of polyelectrolytes (Kayitmazer, e.g., pg. 8608, column 1, first full paragraph).

Applicant has argued Kayitmazer teaches coacervates having a size of about 1.2 to 2.0 microns obtained by the techniques of Kayitmazer. Applicant has argued that in the present invention composite particles of less than 300 nm can be prepared by adding an acidic aqueous solution to a mixed solution containing hyaluronic acid and a specific peptide to decrease the pH of the mixed solution to a pH of the mixed solution to a pH range according to the type of peptide. Applicant has argued the size of composite particle produced by the method of the present invention is a significant and unexpected result over Kayitmazer.
This argument is unpersuasive.
Instant claim 3 is silent to the size of the particles. Accordingly, Applicant’s argument refers to a limitation which is not required by claim 3. 
Applicable to instant claim 12, Berninger or Barreiro teaches particles sized in the claimed range. Berninger teaches particles sized in the range of from 0.1 micron to 1 micron or from 0.1 micron to 0.2 micron (Berninger, e.g., 0019). The general particle size range taught by Berninger overlaps with the claimed range, while the narrower range taught by Berninger is within the claimed range. Barreiro teaches particles having a size of less than 1 micron, e.g., 50-800 nm; the size is mainly influenced by the composition and the conditions for particle formation (Barreiro, e.g., 0054). The size range taught by Barreiro overlaps with the claimed range. 
In response to Applicant’s argument that Kayitmazer teaches complex coacervation producing particles with sizes exceeding 1 micron: it is noted that Kayitmazer teaches the system initially forms droplets in the liquid state having a size ranging from between 1.2 and 2.0 (Kayitmazer, e.g., pg. 8609, Fig. 6, description). Kayitmazer does not appear to characterize the size of isolated particles. However, Kayitmazer clearly teaches nanoparticles (Kayitmazer, e.g., Abstract and pg. 8606, column 1, paragraph 3). Based on Berninger and Barreiro teaches nanoparticles having a size in the claimed range and containing hyaluronan, it is unclear why one skilled in the art would find particle sizes in the range recited by instant claim 12 unexpected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Citations to Izaki refer to the US 20160206752 document which is treated as an English translation of WO 2015064591 A1.
Berninger teaches methods for preparing particles comprising a polyvalent polymer comprising an excess of positive charges and a polyvalent polymer comprising an excess of negative charges (Berninger, e.g., claim 1). This is a particle comprising an anionic polymer and a cationic polymer. Berninger teaches wherein the cationic polymer is a cationic peptide, and/or polylysine (Berninger, e.g., claim 9). This corresponds to the claimed peptide wherein the peptide is polylysine. Berninger teaches preparing particles comprising an anionic polymer and a peptide such as polylysine (Berninger, e.g., 0039). Polylysine is a peptide containing an acidic amino acid residue since polylysine has a carboxylate end group, and since the protons on the amine side chain can donate a proton above a pH of 10.52. Berninger teaches preparing the particles by mixing a solution of anionic polymer (poly-anionic GDGP) and a solution of peptide (polylysine), i.e., wherein an aqueous solution of the anionic polymer, and an aqueous solution of the peptide are separately prepared, and these aqueous solutions are mixed with each other. See Berninger, e.g., 0035 and 0039. Berninger teaches mixing the particles with other components with pharmaceutically acceptable unbound materials, e.g., adjuvant (Berninger, e.g., 0020). Berninger suggests hyaluronan may be used instead of polyglutamate (Berninger, e.g., 0026). 
Claim 3 was amended to include the limitation of decreasing the pH of the mixed solution to a pH value corresponding to the peptide.
Izaki was cited for teaching the step of optimizing the pH in a particle formation method based on electrostatic interactions according to the nature of the charged species in solution (Izaki, e.g., 0139-0148). Since proteins/polyaminoacids have both basic and acidic moieties, Izaki teaches optimizing the pH of the mixing solution corresponding to the isoelectric point of the protein/polyaminoacid. This corresponds to the claimed limitation of decreasing the pH of the mixed solution to a pH value corresponding to the peptide. Since Izaki teaches the pH of the buffer may be modified to a value ranging from 3 to 10.5 after mixing the cationic polyelectrolyte and the anionic polyelectrolyte, the skilled artisan would have had a reasonable expectation of successfully decreasing the pH to a value within the claimed range to ensure the pH of the mixing solution is far enough from the isoelectric point that the peptide/polyaminoacid is sufficiently charged to facilitate solubility, electrostatic interaction, and complexation.
Izaki teaches methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Berninger, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Berninger, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein, e.g., isoelectric point (Izaki, e.g., 0076-0077 and 0139-0148). This technique improves the solubility and concentration of the protein polyelectrolyte for particle formation (Izaki, e.g., 0076-0077).
Izaki teaches the pH of the buffer may be adjusted over the range of from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
Each of the claimed pH ranges overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Berninger using buffering techniques known from Izaki to improve the method of Berninger in the same way. The skilled artisan would have been motivated to modify the pH of the aqueous mixing solution in the range suggested by Izaki, i.e., from pH 3 to pH 10.5 to optimize solubility and ensure electrostatic interaction between oppositely charged polyelectrolytes with a reasonable expectation of facilitating formation of a particulate complex. Since Berninger relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Berninger. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Berninger, e.g., polylysine, polyglutamate, etc.
Berninger and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side (decreasing pH) or basic side (increasing) of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Berninger and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmazer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Berninger and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to improve the method of Berninger using the technique of optimizing the solubility of hyaluronan and optimize the charge density of hyaluronan with a pH adjusting step after mixing to optimize the pH between the pKa of HA (pKa ~ 2.4) and the polycation according to Kayitmazer. The skilled artisan would have expected the application of this technique to facilitate electrostatic interaction between HA and the polycation at a concentration leading to particle formation. The skilled artisan would have had a reasonable expectation of successfully applying this technique to Berninger to improve the hyaluronan embodiments suggested by Berninger.
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Berninger, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 (decreasing the pH of the mixed solution) for hyaluronan embodiments depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for solubility and interaction with a polycation such as polylysine, gelatin, or collagen. 
Applicable to claim 11: Izaki teaches the composite particles may be added to an aqueous solution, e.g., loaded prefilled syringe (Izaki, e.g.0002).
Applicable to claim 12: Berninger teaches particles sized in the range of from 0.1 micron to 1 micron or from 0.1 micron to 0.2 micron (Berninger, e.g., 0019). The general particle size range taught by Berninger overlaps with the claimed range, while the narrower range taught by Berninger is within the claimed range.
Accordingly, the subject matter of claims 3 and 10-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

 Claims 3, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Barreiro teaches and claims a system for administering biologically active molecules comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 1). Barreiro teaches wherein the anionic polymer is hyaluronic acid (Barreiro, e.g., claim 2). Barreiro teaches wherein the cationic polymer is polyamino acids and/or proteins (Barreiro, e.g., claim 4). Polyamino acids may include polylysine; proteins may include gelatin, collagen or cationized derivatives thereof (Barreiro, e.g., 0090). Barreiro teaches a cosmetic or personal hygiene composition comprising a system comprising particles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 20) and wherein the cosmetic composition may be prepared by combining the composite particles with additional components (Barreiro, e.g., 0111). 
Barreiro teaches methods for producing particles comprising preparing an aqueous solution of anionic polymer and preparing an aqueous solution of a cationic polymer and mixing the solutions. See Barreiro, e.g., 0032-0035. 
Claim 3 was amended to include the limitation of decreasing the pH of the mixed solution to a pH value corresponding to the peptide.
Izaki was cited for teaching the step of optimizing the pH in a particle formation method based on electrostatic interactions according to the nature of the charged species in solution (Izaki, e.g., 0139-0148). Since proteins/polyaminoacids have both basic and acidic moieties, Izaki teaches optimizing the pH of the mixing solution corresponding to the isoelectric point of the protein/polyaminoacid. This corresponds to the claimed limitation of decreasing the pH of the mixed solution to a pH value corresponding to the peptide. Since Izaki teaches the pH of the buffer may be modified to a value ranging from 3 to 10.5 after mixing the cationic polyelectrolyte and the anionic polyelectrolyte, the skilled artisan would have had a reasonable expectation of successfully decreasing the pH to a value within the claimed range to ensure the pH of the mixing solution is far enough from the isoelectric point that the peptide/polyaminoacid is sufficiently charged to facilitate solubility, electrostatic interaction, and complexation.
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Barreiro, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Barreiro, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein (Izaki, e.g., 0139-0148).
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Barreiro using buffering techniques known from Izaki to improve the method of Barreiro in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. Since Barreiro relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Barreiro. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes like those of Barreiro, e.g., polylysine, polyglutamate, etc. Additionally, since gelatin and collagen are proteins, the technique of Izaki would have been seen the technique of Izaki to enable the gelatin and collagen embodiments of Barreiro.
Barreiro and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Barreiro and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmaer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Barreiro and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to improve the method of Barreio using the technique of optimizing the solubility of hyaluronan and optimizing the charge density of hyaluronan with a pH adjusting step after mixing to optimize the pH between the pKa of HA (pKa ~ 2.4) and the polycation according to Kayitmazer. The skilled artisan would have expected the application of this technique to facilitate electrostatic interaction between HA and the polycation at a concentration leading to particle formation. The skilled artisan would have had a reasonable expectation of successfully applying this technique to Barreiro to improve the hyaluronan embodiments suggested by Barreiro.
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Berninger, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 for hyaluronan embodiments depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for solubility and interaction with a polycation such as polylysine, gelatin, or collagen. 
Applicable to claim 11: Izaki teaches the composite particles may be added to an aqueous solution, e.g., loaded prefilled syringe (Izaki, e.g.0002).
Applicable to claim 12: Barreiro teaches particles having a size of less than 1 micron, e.g., 50-800 nm; the size is mainly influenced by the composition and the conditions for particle formation (Barreiro, e.g., 0054). The size range taught by Barreiro overlaps with the claimed range. 
Accordingly, the subject matter of claims 3, 10-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615       


/SUSAN T TRAN/Primary Examiner, Art Unit 1615